UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-2157


ANDREW E. ZUPKO,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; K. CROSSLEY, Official Capacities - Family
Nurse Practitioner; R. ENGEL, Mr., Individual Capacities/Associate Warden/
Overseer of Medical; M. DICOCCO, Dr., Individual Capacities/Clinical Director; K.
LAYBOURN, Medical Administrator; J. POSEY, Individual Capacities/SHU
Correctional Officer; A. CHATMAN, Individual Capacities/Health Service
Administrator,

                    Defendants - Appellees,

             and

A. ZAYAS, Individual Capacities/Mid Level Practitioner/Now Retired,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00493-MHL-RCY)


Submitted: February 23, 2021                               Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Andrew E. Zupko, Appellant Pro Se. Elizabeth Wu, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Andrew E. Zupko appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Zupko v. United States, No. 3:18-cv-00493-MHL-RCY

(E.D. Va. Oct. 14, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3